PER CURIAM.
Appellants’ complaint, based on a claim of subrogation, was dismissed as to the defendant-appellees Samuel Levy and Adeline R. Levy, his wife, on their motion. Plaintiffs appealed. We agree with the trial judge that the facts alleged do not show plaintiffs to be entitled to subrogation. The obligation discharged by the appellants was theirs alone, and subrogation is not available to one who simply pays his own debt. Pathe Exchange v. Bray Pictures Corporation, 231 App.Div. 465, 247 N. Y.S. 476. See Barber Asphalt Paving Co. v. Northern Ohio Traction and Light Co., 6 Cir. 1913, 202 F. 817. Moreover, the entire debt was not paid. See Whyel v. Smith, 101 Fla. 971, 134 So. 552; Fowler v. Lee, 106 Fla. 712, 143 So. 613. There was no unjust enrichment of the defendants.
Affirmed.